Johnston, J.
(concurring specially) : I think the judgment should be affirmed, and only desire in a few words to add another to the well-stated reasons already given for affirmance. All the authorities unite in sustaining a statute requiring the weighing of a commodity like coal, intended to be sold, and there is *39no contention here that this is not a proper exercise of the police power of the state. The contention is that the statute goes further and interferes with and infringes upon the right to contract, and if it did I would readily agree with my brother Smith as well as the court of appeals that the act would be invalid. I think the act requires but little interpretation; in plain terms it requires the weighing of the output of coal before it is disposed of, provides how it shall be done, and prescribes punishment for any evasion or failure to observe its requirements. Nothing in the language of the act expressly prohibits or interferes with the freedom of contract, and such a meaning can only be found in far-fetched implications or remote inferences. The legislative intent of an act can best be learned from its words, and when the meaning is clear no interpretation is necessary or allowable. While contemporary history and well-known facts may sometimes be considered in determining the legislative purpose of an act, a court is never warranted in departing from the obvious import of unambiguous language and entering the field of conjecture and speculation in search of a legislative purpose, or in learning it from newspaper statements or the gossip in the corridors of the state-house when the act was passed.
A still more important consideration is that, if the meaning sought to be imported into this act is given, it would, in my judgment, destroy its validity. If it be conceded that the statute is ambiguous and open to two interpretations, which should be adopted, the one that upholds or the one that defeats ? The presumption, so far as it can obtain, is that the legislature did not intend to do a vain thing or to enact a statute that was ineffectual and invalid. Every presumption is in *40favor of the validity of the law, and, if there is room for two constructions, the court, must, in deference to the legislature, assume that it did not intend to violate the constitution, and should therefore adopt the one which would uphold the validity of its act. In Sutherland on Statutory Construction, section 332, it is said that “ where one construction will make a statute void for conflict with the constitution, and another would render it valid, the latter will be adopted though the former at first view is otherwise the more natural interpretation of the language.” (23 A. & E. Encycl. of L. 349.) “ It is no part of the duty of the court to be astute in ordfer to invalidate a statute ; it will rather strive to so interpret it as to sustain its validity, and give effect to the intention of the legislature.” (Ferguson v. Borough of Stamford, 60 Conn. 447, 22 Atl. 782.) The title to the act, to which we may look as an aid to its construction, does not indicate a purpose on the part of the legislature to trench on the freedom of contract, nor to do anything more than to require the weighing of the output of the coal before it is disposed of; nor do I find in it any express provision or necessary implication compelling us to impute a purpose to the legislature that would overthrow the validity of the act.